Citation Nr: 1543046	
Decision Date: 10/07/15    Archive Date: 10/13/15

DOCKET NO.  13-34 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for ischemic heart disease.

2.  Entitlement to service connection for diabetes mellitus.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for hepatitis.

6.  Entitlement to service connection for hypertension.

7.  Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

 James R. Siegel, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from September 1964 to September 1968.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Newark, New Jersey Department of Veterans Affairs (VA) Regional Office (RO).

The issues of service connection for ischemic heart disease, diabetes mellitus, and hypertension are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1.  A bilateral hearing loss was initially manifested many years after, and is not shown to be related to, the Veteran's service.

2.  Tinnitus was not manifested in, and is not shown to be related to, the Veteran's service.

3.  The Veteran is not shown to have hepatitis.

4.  Prior to May 21, 2013, the Veteran's PTSD resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

5.  From May 21, 2013, the Veteran's PTSD was productive of reduced reliability and productivity, but at no time resulted in deficiencies in most areas.


CONCLUSIONS OF LAW

1.  Service connection for bilateral hearing loss is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).

2.  Service connection for tinnitus is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).

3.  Service connection for hepatitis is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

4.  A rating in excess of 30 percent for PTSD prior to May 21, 2013 is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).

5.  A rating of 50 percent, but no higher, for PTSD is warranted from May 21, 2013.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  By correspondence dated August and November 2010 and June 2013, VA notified the Veteran of the information needed to substantiate and complete his claims, to include notice of the information that he was responsible for providing, the evidence VA would attempt to obtain, and how VA assigns disability ratings and effective dates of awards.  It is not alleged that notice was less than adequate.

The appeal regarding the claim for an increased rating for PTSD pertains to the initial rating assigned with the award of service connection.  The statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, statutory notice has served its purpose, and its application is no longer required because the claim has been substantiated.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  

The Veteran's service treatment records are associated with the record and pertinent private and VA medical records have been secured.  VA did not provide an examination regarding the Veteran's claim for service connection for hepatitis.  Under the duty to assist, a medical examination or medical opinion is considered necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent medical evidence of a currently diagnosed disability or persistent or recurrent symptoms of a disability; (2) establishes that the Veteran suffered an event, injury, or disease in service; and (3) indicates that the claimed disability or symptoms may be associated with an established event, injury or disease in service or with another service-connected disability. 38 C.F.R. § 3.159(c)(4).  

Here, the McLendon criteria are not satisfied.  Specifically, the competent evidence does not establish the Veteran has hepatitis.  As discussed in greater detail below, the Board finds that the underlying lay testimony regarding the existence of hepatitis is not credible, and thus remand for an examination is unnecessary and doing so would serve no useful or meaningful purpose and only instead result in unnecessarily imposing additional burdens on VA with no potential benefit flowing to the Veteran.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). Under these facts, an examination is not required.  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.

Factual Background Legal Criteria and Analysis

The Board has reviewed all of the evidence in the Veteran's record.  Although the Board is required to provide reasons and bases supporting its decision, there is no need to discuss each item of evidence in the record.  The Board will summarize the pertinent evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence of record shows, or does not show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The service treatment records are negative for complaints or findings concerning hearing loss, tinnitus, or hepatitis.  On the separation examination in September 1968, the ears and abdomen and viscera were evaluated as normal.  An audiogram showed that the hearing threshold levels in decibels in the right ear were -5, -10, -5, -10 and -10 at 500, 1,000, 2,000, 3,000 and 4,000 Hertz, respectively.  At corresponding frequencies in the left ear, the hearing threshold levels in decibels were 5, -5, -10, -5 and -5.  

VA outpatient treatment records show the Veteran was seen in March 2010.  A history of hearing loss was noted.  Laboratory tests showed that SGOT and SGPT were elevated.  It was noted he had abnormal liver function tests.  He was seen in the audiology clinic in April 2010 and reported that annual screening examinations were done at his previous place of employment and that the last test, which was about two years earlier, showed he might have had a little trouble in his left ear.  An audiogram revealed a sensorineural hearing loss in each ear.

A VA audiometric examination was conducted in December 2010.  The Veteran complained of hearing loss and tinnitus.  He described noise exposure in service from jet engines and weapons training.  The diagnosis was bilateral sensorineural hearing loss.  The examiner stated that tinnitus was as likely as not associated with the hearing loss.  He opined that the Veteran's hearing loss and tinnitus were not caused by or a result of military service.  He stated there was no scientific basis for delayed onset noise-induced hearing loss, that is, hearing loss normal at discharge and casually attributable to noise exposure 20 to 30 years later.  There is no scientific basis for concluding that delayed onset hearing loss exists. 

The Veteran was afforded a VA psychiatric examination in January 2011.  He reported his military occupational specialty was aircraft mechanic.  On mental status evaluation, he was alert and cooperative.  He was dressed and groomed appropriately.  His mood and affect were appropriate to the content of the material discussed.  There was no evidence of perceptual impairment or any evidence of a thought disorder.  Thought content was appropriate to the examination.  He denied suicidal and homicidal ideation, and he was oriented to time, place and person.  Memory and concentration were mildly impaired.  Abstract reasoning, judgment, impulse control and insight were all intact.  It was noted that his hobby of photography coincided with his isolative characteristics.  The Veteran indicated he was very close to his family, but did not have many friends.  The diagnosis was PTSD, moderate severity.  The Global Assessment of Functioning score was 51.  The examiner stated that as a direct consequence of his condition, the Veteran had recurring intrusive thoughts and recurring distressing dreams.  He relived the event through flashbacks and experienced intense distress upon exposure to cues that reminded him of his experiences.  It was further noted the Veteran avoided thoughts and activities that were associated with his experiences.  He had decreased interest in participation in formerly enjoyable activities and felt detached and estranged from others.  He had difficulty staying asleep.  He exhibited irritability, hypervigilance and an exaggerated startle response.  The examiner determined that the Veteran's PTSD resulted in occupational and social impairment with occasional decrease in work efficiency and occasional inability to socialize.  

The Veteran was seen by a private psychologist in February 2011.  He reported he was irritable about one-half the time.  He stated he had nightmares from tension.  There was no suicidal or homicidal ideation.  His short-term memory was poor.  Reasoning, judgment and impulse control were all good, and his affect was level and pleasant.  The diagnosis was PTSD, and the Global Assessment of Functioning score was 58.

On VA psychiatric examination on May 21, 2013, the Veteran stated he flies off the handle and withdraws.  He reported he has no friends and avoids socializing.  It was indicated he had occupational and social impairment with reduced reliability and productivity.  His symptoms included depressed mood; anxiety; suspiciousness; panic attacks occurring weekly or less often; chronic sleep impairment; mild memory loss; difficulty understanding complex commands; disturbances of mood and motivation; difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances; and impaired impulse control.  He did not have flattened affect; impaired judgment; suicidal ideation; obsessional rituals that interfere with routine activities; persistent delusions or hallucinations; neglect of personal appearance and hygiene; and disorientation.  The diagnosis was PTSD, and the Global Assessment of Functioning score was 49.

VA outpatient treatment records show the Veteran was seen in January 2013 and reported he was distant.  An initial mental health assessment in November 2013 shows he said he had intrusive memories, that he was easily agitated, had sleep problems, including nightmares, had lost interest in hobbies and that he had suicidal thoughts.  He stated he had thoughts of going into the woods to die a few times a month.  He indicated he had a couple of friends and enjoyed talking with them, but mostly socialized with his wife.  On mental status evaluation, the Veteran was clean and casual.  He reported some memory and concentration problems.  His affect was euthymic.  His thought process and content were goal-oriented and organized.  There were no perceptual disturbances.  His insight and judgment were good.  He reported he had nightmares. The diagnostic assessment was PTSD.  The Global Assessment of Functioning score was 58.  In December 2013, he reported continued improvement in his mood.  He was coping with intrusive memories.  He presented as having an improved mood with some anxiety and periods of depression.  On mental status evaluation, his thought process was goal-oriented with no evidence of a thought disorder.  He denied audio and visual hallucinations and unusual experiences.  He was oriented times three.  His memory appeared intact.  No cognitive impairment was noted.  The next month, the Veteran stated he felt more agitated and depressed.  He reported suicidal thoughts that he was able to talk himself out of.  He denied current suicidal or homicidal ideation.  He presented as depressed and anxious.  He again reported having suicidal thoughts that troubled him but remained brief.  Later in February 2014, he said his mood and outlook were improved.  He discussed two recent anxiety attacks that seemed to be mild and quickly improved.  

Additional VA outpatient treatment records show the Veteran was seen in September 2014 and it was noted he had not been seen for several months since he lived in another state in the summer.  He indicated things had been difficult as his sister had died suddenly and he was mourning his loss.  He reported he felt depressed when he thought of his son, with whom he had no contact.  He was angry when he thought about his treatment with the VA.  He reported continued vague thoughts of suicide as he had experienced for many years.  He denied an increase in these thoughts or any specific imminent risk.  He presented as highly anxious and depressed.  When seen the following month, he said he felt calmer since he had resumed therapy.  He continued to have nightmares and woke up feeling confined.  He identified as having some distorted thinking patterns.  Later that month, he acknowledged he had struggled with thoughts of suicide in the past, although he had none at that time.  The Veteran did not appear to be in distress.  His thoughts were organized and goal-oriented.  He was seen for suicide screening in November 2014.  He told a nurse he had had thoughts of suicide daily.  He verified he had suicidal ideation, but he only had to think about his family and the thoughts stopped.  He appeared more upset about his claim and wanting to be recognized for his service.  Later that month, the Veteran examined his thoughts and feelings about his first marriage and the continued estranged relations with his son.  Several areas of distorted thinking were identified and challenged.  He presented as euthymic with periods of anxiety and depression.  

VA outpatient treatment records show that in December 2014, the Veteran stated he had decided not to focus on the lack of a relationship with his son and the examiner encouraged him to focus on his positive relationships, and not the one that was missing.  He denied current suicidal thoughts, plans or ideations, but acknowledged ongoing fleeting thoughts about suicide in response to frustrating or aggravating situations.  His prognosis was reported as good.  In January 2015, he stated he was feeling fairly stable with a few short periods of depressed mood or anxiety.  The next month, he stated his symptoms had greatly improved.  He continued to feel short-tempered and that he was easily angered.  Later in February, he spoke about his continued struggle with dreams about getting lost or trapped.  On examination, his appearance was clean and well kempt.  His thought process was goal-oriented with no evidence of a thought disorder.  He denied audio and visual hallucinations or unusual experiences.  He was oriented times three.  His memory appeared intact.  He demonstrated improved insight and judgment.  He expressed anxiety about an upcoming VA psychiatric examination in March 2015.  He did not appear to be in distress.  His memory and judgment were within normal limits.  He did not report thoughts of suicide, homicide or other mental health concerns.  Later that month, the Veteran reported continued improvement in his symptoms.  On examination, he presented as euthymic with some anxiety.  He denied current suicidal ideation.  

A VA psychiatric examination was conducted in March 2015.  It was noted the Veteran had occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior self-care and conversation.  It was indicated he had been married to his second wife for 41 years, and while he had a close relationship with her, it was getting tough.  He said he gets very depressed sometimes.  He related he had only one close friend, and, while he spoke to him, he never visited him.  His symptoms included depressed mood, anxiety, panic attacks weekly or less often, chronic sleep impairment and suicidal ideation.  It was noted the Veteran was alert and oriented times three.  He was neatly groomed.  He spoke rapidly.  His mood was anxious and his thought process was logical and goal-oriented.  His memory and concentration were intact, and his judgment was good.  There were no indications of hallucinations or delusions.  The Veteran had passive suicidal thoughts, but denied experiencing any active suicidal or homicidal thoughts or plans.  The diagnosis was PTSD, moderate.

	Service connection 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1131 38 C.F.R. § 3.303(a).  Establishing service connection generally requires evidence of: (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a nexus between the claimed disability and the disease or injury in service.  See Shedden v, Principi, 381 F.3d 1153, 1166-1167 (Fed. Cir. 2004).  

Certain chronic diseases (among them sensorineural hearing loss and tinnitus as organic diseases of the nervous system) may be service-connected on a presumptive basis if manifested to a compensable degree within a specified period of time postservice (one year for sensorineural hearing loss and an organic disease of the nervous system).  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  The Board notes that service connection may be granted for such chronic diseases based on continuity.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Hearing loss and tinnitus 

Hearing loss disability for VA compensation purposes is defined in 38 C.F.R. § 3.385.  Impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or greater; or when the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

To establish service connection for hearing loss, it is not required that a hearing loss disability under 38 C.F.R. § 3.385 be demonstrated during service, although a hearing loss disability by such standards must be currently present; service connection is possible if a current hearing loss disability can be adequately linked to service.  Ledford v. Derwinski, 3 Vet. App. 87 (1992).

In Hensley v. Brown, 5 Vet. App. 155, the United States Court of Appeals for Veterans Claims held that the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.

The Veteran asserts that bilateral hearing loss and tinnitus are related to service.  He reported was an airplane mechanic.  The record does not establish that the Veteran was found to have a bilateral hearing loss or tinnitus in service.  The Board notes that the service treatment records are silent for any findings concerning hearing loss or tinnitus.  An audiogram on the September 1968 separation examination reveals his hearing was normal.  There is no indication of hearing loss or tinnitus for many years after service.  As noted above, when he was seen at a VA outpatient treatment clinic in April 2010, the Veteran mentioned that a hearing test at his job around 2008 might have indicated he had problems hearing in his left ear.  He certainly did not allege that he had been having hearing difficulties since his discharge from service.  The evidence does not suggest that he has had continuous symptoms of hearing loss or tinnitus since his discharge from military service.  Thus, service connection is also not warranted based on continuity of symptomatology.  Consequently, what must be shown to substantiate the Veteran's claim in these matters is that his current bilateral hearing loss and tinnitus disabilities are otherwise medically related to his service or that his hearing loss and tinnitus are related to noise exposure therein.

Following the December 2010 VA audiology examination, the examiner concluded that the Veteran's bilateral hearing loss was not related to service.  He specifically pointed out that there is no scientific basis for relating a hearing loss to noise exposure that occurred many years earlier.  Thus, even assuming the Veteran was subjected to acoustic trauma in service, there is no basis in the record to relate his current bilateral hearing loss to it.  

With respect to tinnitus, the Veteran has provided conflicting evidence.  He specifically denied having tinnitus in April 2010.  Although he reported tinnitus on the December 2010 VA examination, there is no basis in the record to relate it to service.  

The Veteran has not submitted any medical evidence demonstrating that a bilateral hearing loss or tinnitus, which were manifested decades after service, are related to service.  The Veteran's assertions that his bilateral hearing loss and tinnitus are related to service are not competent evidence in this matter.  Laypersons are competent to provide opinions on some medical issues.  However, the etiology of hypertension, a bilateral hearing loss and tinnitus, falls outside the realm of common knowledge of a layperson.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); see Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  

In summary, the preponderance of the evidence of record establishes that the Veteran's bilateral hearing loss and tinnitus became manifest years after, and are not shown to be related to, his service.  Accordingly, the preponderance of the evidence is against the claims of service connection for a bilateral hearing loss and tinnitus.

Hepatitis 

The service treatment records are silent regarding complaints or findings pertaining to hepatitis.  In fact, although the records show that the Veteran has elevated liver function tests, the Veteran has not provided any competent medical evidence demonstrating he has hepatitis.  

Service connection is limited to those cases where disease or injury has resulted in a disability.  In the absence of proof of a present disability for which service connection is sought, there is no valid claim of service connection.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Accordingly, the claim for service connection for hepatitis must be denied.

Increased  rating

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting examination reports in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the appeal is from the initial rating assigned with the award of service connection, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

A 100 percent rating is warranted for PTSD with total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  

A 50 percent rating is warranted if there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A 30 percent rating is warranted if there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411.

One factor which may be considered is the GAF score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  GAF scores ranging from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  A score of 51 to 60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peer or coworkers).  A GAF score of 41 to 50 indicates serious symptoms and serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep job), while a GAF score of 31 to 40 indicates major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  See DSM-IV.  (The Board recognizes that the Veterans Benefits Administration  is now required to apply concepts and principles set forth in DSM-5; however, the Secretary of VA has specifically indicated that DSM-IV is still to be applied by the Board for claims pending before it.  79 Fed. Reg. 45094  (Aug. 4, 2014).)

In Mauerhan v. Principi, 16 Vet. App. 436 (2002), the Court noted that the list of symptoms in the VA's general rating formula for mental disorders is not intended to constitute an exhaustive list, but rather is to serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating.  It was indicated the regulation requires an evaluation of the effects of the symptoms, and not a search for a set of particular symptoms.

When examined by the VA in January 2011, the Veteran did not have suicidal ideation or any thought disorder.  His memory and concentration were said to be only mildly impaired.  The examiner concluded that the Veteran's occupational and social impaired resulted in reduced reliability and productivity.  These findings are not consistent with a rating in excess of 30 percent.  

The Veteran was next afforded a VA psychiatric examination on May 21, 2013.  At that time, he was noted to have a depressed mood, sleep impairment, difficulty in understanding complex commands, mood and motivation disturbance, difficulty in establishing and maintaining effective work and social relationships and impaired impulse control.  

The VA outpatient treatment records show that, beginning in November 2013, the Veteran consistently reported having had suicidal ideation.  The most recent VA psychiatric examination, conducted in March 2015, again showed suicidal ideation.  The examiner commented that the Veteran's occupational and social impairment resulted in occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  

The overall record presents a mixed picture of the Veteran's impairment due to PTSD.  In light of these findings, a 50 percent rating is warranted for PTSD, effective May 21, 2013.  At that time, he reported difficulty in understanding complex commands, one of the symptoms specifically referenced in the 50 percent rating.  

The Board finds that a rating in excess of 50 percent is not warranted since May 21, 2013 as the frequency, severity, and duration of his symptoms do not warrant a rating of 70 percent or higher.  While he has repeatedly mentioned suicidal ideation, and such thoughts could be frequent, they were of short duration and he described them as "vague."  He stated that the thoughts stop as soon as he thinks about his family.  The March 2015 examiner noted that he denied experiencing active suicidal or homicidal thoughts or plans.  Further, impaired impulse control was very rarely noted.  In addition, the record is devoid of findings suggestive of obsessional rituals, near continuous panic, neglect of personal appearance and hygiene or impaired judgment as to warrant a 70 percent rating.  The Veteran has also been married to his current wife for 41 years and has reported that he speaks with friends.

The Board has considered whether referral of this matter for consideration of an extraschedular rating is warranted, but finds that all symptoms and impairment associated with the Veteran's PTSD are encompassed by the schedular criteria for the rating now assigned.  The Veteran has not alleged any functional impairment that is not encompassed by those criteria.  Therefore, they are not inadequate, and referral for consideration of an extraschedular rating is not necessary.  See Thun v. Peake, 22 Vet. App. 111 (2008).

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is part of a rating claim when unemployability is expressly raised by a veteran or reasonably raised by the record during the rating appeal.  During his 2015 VA examination for PTSD, he reported that he had retired in approximately 2012 from his job as a cabinet maker.  During his 2013 PTSD examination he reported he had been laid off from his job a year ago due to back injury.  The Veteran has not contended that he was or is unemployable due his service-connected PTSD, and the other evidence of record does not so suggest; thus, the Board finds that Rice is inapplicable in this case because neither the Veteran nor the evidence suggests unemployability due to his service-connected PTSD. 


ORDER

Service connection for bilateral hearing loss, tinnitus, and hepatitis is denied.

Prior to May 21, 2013, a rating in excess of 30 percent for PTSD is denied.

A rating of 50 percent for PTSD, but no higher, is granted from May 21, 2013, subject to the governing law and regulations pertaining to the payment of monetary benefits.


REMAND

The Veteran asserts that service connection is warranted for ischemic heart disease and diabetes mellitus due to his exposure to Agent Orange.  He also seeks service connection for hypertension.  Private treatment records dated in 2007 show a history of hypertension and noted his hypertension was uncontrolled.  A stress myocardial perfusion imaging study at a private facility in December 2007 was compatible with ischemia.  The Veteran's medical records confirm that he has diabetes.

In November 2010, the National Personnel Records Center reported that it was unable to determine whether the Veteran served in Vietnam.  It was noted he was attached to the unit "carrier airborne early warning squadron 111, det 12" which served aboard the USS Hornet.  This ship was in the official waters of Vietnam from May 22, 1967 to June 29, 1967, July 21, 1967 to August 15, 1967 and from September 8, 1967 to October 6, 1967.  It was further indicated that the service record provided no conclusive proof the Veteran had in-country service.  

According to a recent decision by the United States Court of Appeals for Veterans Claims, VA is now required to conduct a fact-based assessment regarding the probability of herbicide spraying even with regards to offshore areas not traditionally considered inland waterways. Gray v. McDonald, No. 13-3339 (Vet. App. Apr. 23, 2015).

The VA sought additional information in an attempt to determine whether the Veteran served in Vietnam.  In November 2010, the Defense Personnel Records Information Retrieval System reported it had reviewed the Naval Historical Center Order of Battle for Carriers and Carrier-based Squadrons in the Western Pacific for Vietnam for the period from 1967-1968.  It essentially verified the information provided by the National Personnel Records Center that the Veteran's unit served on the USS Hornet.  It was further noted that the Naval History & Heritage Command, Ship's History section and the Aviation section were closed from September 2010 to January 2011.  Thus, it was unable to obtain the 1967 unit history.  The Command History was reviewed and showed that the USS Hornet conducted surveillance operations of the coast of Vietnam for several periods between May and October 1967.  

There is no indication that another attempt was made to obtain the unit history for the relevant time period from the Naval History & Heritage Command.  Accordingly, on remand, the AOJ must obtain such information to determine where exactly his ship was stationed, and whether any area meets the definition of an inland waterway in light of the VA's response to the Gray decision.

In the present case, the record reflects a history of hypertension.  If the Veteran is been found to have served in Vietnam, he is presumed to have been exposed to herbicides during this time. See 38 C.F.R. § 3.307(a)(6)(iii).  Further, the Board notes that the National Academy of Sciences  (NAS) Institute of Medicine 's Veterans and Agent Orange: Update 2006 (2006 Update) concluded that there is "limited or suggestive" evidence of an association between exposure to herbicides and the outcome, but a firm conclusion is limited because chance, bias, and confounding could not be ruled out with confidence.  Given the 2006 Update, the Board finds that the third McLendon element that there be an "indication" that hypertension may be associated with herbicide exposure so as to require a VA medical opinion as to whether the Veteran's hypertension is as likely as not related to herbicide exposure during service has been met.  See McLendon, 20 Vet. App. at 83  Absent a medical opinion on this issue, the record is insufficient for the Board to render a decision on the Veteran's claim and a remand is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Please conduct additional development indicated by the ruling in Gray, in order to secure records which bear upon the exact location (in relation to its proximity to the Republic of Vietnam) of the USS Hornet to include unit histories, etc.  Associate any such available documents with the claims folder.  All efforts to obtain these records must be documented in the claims file.  In particular, please contact the Naval History & Heritage Command to obtain the unit history in an attempt to verify whether the Veteran had service in Vietnam while his unit served aboard the USS Hornet.  

2.  Please ascertain how close the USS Hornet was to the shores of the Republic of Vietnam for the period from July 6, 1968, to June 16, 1970, and then make a finding for the record regarding whether the USS Hornet was actually, or likely to have been, exposed to herbicides.  

3.  If, and only if, the AOJ determines that the Veteran was exposed to herbicides in service, schedule the Veteran for a VA examination to assist in determining the nature and etiology of his hypertension.  The Veteran's claims folder must be made available to the examiner.  A complete rationale should be provided for any opinion expressed.  The examiner should address the following questions: 

a) Is it at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's hypertension either began during or was otherwise caused by his military service?

b) Is it at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's hypertension was caused by a service connected disability?

c) Is it at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's hypertension was aggravated by a service connected disability?

d) Is it at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's hypertension is the result of his exposure to herbicides?  In so doing, the examiner should note the National Academy of Sciences  Report: Veterans and Agent Orange: Update 2012 which listed hypertension in the "Limited or Suggestive Evidence of Association" category of association to herbicide exposure.

4.  The AOJ should then review the record and readjudicate the claims remaining on appeal.  If any remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


